Mr. Justice Lawrence delivered the opinion of the Court: This was an action on the case, brought by Bowles, against Bauman and Ellsworth, for fraud practiced by the latter upon the former in the sale to him, for $1,000, of sixty shares of alleged stock in a company represented by them to be in existence under the name of the “American Steam Generator Company.” • Bowles received for Ms money a handsomely engraved certificate, headed, “ Stock capital, $4,000,000,” certifying that he was “ entitled to sixty shares of the capital stock of the American Steam Generator Company,” and signed by Bauman as president, and Ellsworth as secretary. There was, in fact, no such company or corporation in existence. There was an endorsement, signed by Bauman, on the certificate, to the effect that the owner of the certificate was entitled to a specified fractional share of the patent for the “ Steam Generator,” and whenever the company should be permanently organized would be entitled to stock in proportion to his interest. It is urged that the money was not paid by the plaintiff for sixty shares of stock, but for a certain interest in the patent. But the jury have found otherwise, and, we think, rightly. The engraved certificate, given to the plaintiff for Ms money, purported to be a certificate for sixty shares of stock. It was duly signed by the self-styled president and secretary, and there is no doubt he supposed he was purchasing such stock. It is further urged, the evidence shows no participation on the part of Ellsworth, either in the sale or fraud. The sufficient answer is, that he signed these false certificates as secretary, and by such means lent himself to the perpetration of the fraud. His signature shows that he co-operated with Bauman in making and issuing these fraudulent certificates, and he must be held responsible to persons injured by his wrongful act. In actions of this character it is not necessary to show any privity of contract between the plaintiff and Ellsworth. It is sufficient if the latter has been guilty of fraudulent representations made to enable Bauman to deceive the public, and Bauman has thereby been assisted in defrauding the plaintiff. 1 Hilliard on Torts, 8, note ; Weatherford v. Fishback, 3 Scam. 174; Gerhard v. Bates, 20 Eng. Law & Eq. 129 ; Langridge v. Levy, 2 M. & W. 519. It is further urged, that incompetent evidence was admitted as to the worthlessness of the alleged patent. The evidence was irrelevant, and, therefore, improper, but we are not disposed to reverse the judgment on that ground alone, as we can not see that this evidence can have wrought the defendant any possible harm. It is also urged, that the plaintiff would not have been deceived if he had acted with ordinary prudence and caution. This point was submitted to the jury in several instructions given for the defendants, and we are not dissatisfied with their finding. The judgment of the court below must be affirmed. Judgment affirmed.